 Case 2:19-cv-12357-NGE-CI ECF No. 29, PageID.107 Filed 11/23/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


 TERESA HERRON as Personal                         Case No.: 19-12357
 Representative of the Estate of
 Kord Kostich, deceased,                           Nancy G. Edmunds
                            Plaintiff,             United States District Judge
 v.
                                                   Curtis Ivy, Jr.
 POLARIS INDUSTRIES, INC.,                         United States Magistrate Judge
                     Defendant.
 ____________________________/

                            ORDER GRANTING STAY

      Plaintiff Teresa Herron filed this matter on August 9, 2019. (ECF No. 1).

On February 4, 2020, the case was stayed pending resolution of the plaintiff’s

related State court action. (ECF No. 23). This case was later reassigned and

referred to me for all pretrial matters. (ECF No. 25). The Court held a telephonic

status conference with the parties on November 18, 2020, to ascertain the status of

the State case.

      At the conference and in the motion to extend the stay, plaintiff’s counsel

indicated the State trial concluded in March, and judgment entered in the

defendant’s favor on March 25, 2020. The case is currently pending appeal to the

Michigan Court of Appeals. (ECF No. 28, PageID.103). Plaintiff’s counsel

anticipates a re-trial of the matter. In light of the procedural posture of the State

case, plaintiff seeks a continuance of the stay for one year from the date of this
 Case 2:19-cv-12357-NGE-CI ECF No. 29, PageID.108 Filed 11/23/20 Page 2 of 2




Order. Defendant’s counsel indicated concurrence in the stay. (See id. at

PageID.104).

      Accordingly, it is ORDERED that all proceedings in this matter are

STAYED for one year from the date of this order pending final resolution of the

State court action, or until such time as the State matter is concluded, whichever is

sooner. Plaintiff is directed to notify the Court if the State court action concludes

prior to the end of the stay.

      IT IS SO ORDERED.

      The parties to this action may object to and seek review of this Order, but

are required to file any objections within 14 days of service as provided for in

Federal Rule of Civil Procedure 72(a) and Local Rule 72.1(d).



Date: November 23, 2020                    s/Curtis Ivy, Jr.
                                           Curtis Ivy, Jr.
                                           United States Magistrate Judge

                           CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on November 23, 2020, by electronic means
and/or ordinary mail.

                                           s/Kristen MacKay
                                           Case Manager
                                           (810) 341-7850




                                              2
